         Case 1:20-cv-03010-APM Document 43 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

United States of America, et al.,
                                     Plaintiffs,          Civ. Action No.1:20-cv-03010-APM

                    -against-

Google LLC,


       Defendant.



                NON-PARTY ORACLE CORPORATION'S MOTION FOR
                     ADMISSION Pro Hac Vice of JOHN D. FRIEL


        Pursuant to Local Civil Rule 83.2(d) of the Rules of the United States District Court for

the District of Columbia, the undersigned as a sponsoring member of the Bar of this Court

respectfully moves for admission and appearance of attorney John D. Friel pro hac vice in the

above-captioned action as counsel for Non-Party Petitioner Oracle Corporation.

        This motion is supported by the Declaration of John D. Friel, filed herewith. As set

forth in Mr. Friel's declaration, he is admitted, practicing, and a member in good standing of the

State Bar of New York. This motion is supported and signed by Stephen M. Nickelsburg, an

active and sponsoring member of the Bar of this Court.


Dated: November 19, 2020

                                                    Respectfully submitted,

                                                    By: S/ Stephen M. Nickelsburg
                                                             Stephen M. Nickelsburg
                                                             D.C. Bar No. 475920
                                                    CLIFFORD CHANCE US LLP
                                                    2001 K Street NW
                                                    Washington, DC 2000
                                                    (202) 912-5108 (phone)
                                                    (2020 912-6000 (fax)
                                                    steve.nickelsburg@cliffordchance.com
